Citation Nr: 1520348	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-23 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for medical services provided by St. Vincent's Medical Center Riverside from January 10, 2013 to January 12, 2013.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from April 2013 decisions by the Department of Veterans Affairs (VA) Gainesville, Florida Medical Center.  In January 2015, the Veteran testified at a Travel Board hearing at the St. Petersburg, Florida Regional Office (RO).


FINDINGS OF FACT

1. The Veteran received private in-patient medical care by St. Vincent's Medical Center Riverside from January 10, 2013 to January 12, 2013.

2.  The medical care that the Veteran received was not authorized by VA. 

3.  The Veteran is ineligible for reimbursement under 38 U.S.C.A. § 1728 as he was treated for nonservice-connected disability.

4.  At the time of the medical treatment at the private medical facility from January 10, 2013 to January 12, 2013, the Veteran had coverage under a health-plan contract (Medicare) for payment or reimbursement of expenses incurred secondary to such care. 


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical services provided 
by St. Vincent's Medical Center Riverside from January 10, 2013 to January 12, 2013, pursuant to the Veterans Millennium Health Care and Benefits Act have not been met. 38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.52, 17.120, 17.121, 17.1000-17.1008 (2014). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  VCAA notice was sent in July 2013.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Moreover, because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations may not be applicable to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of medical expenses.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.


Reimbursement

A review of the documentary record and the Veteran's hearing testimony reflects that the Veteran was admitted to St. Vincent's Medical Center Riverside from January 10, 2013 to January 12, 2013.  The Veteran was experiencing chest pain and palpitations and sought medical attention.  He was transported via ambulance and was admitted with a new onset atrial flutter.  He was started on a Cardizem drip, was seen by cardiology, and was then placed on sotalol and Pradaxa for anticoagulation.  The Veteran returned back to sinus rhythm.  He was discharged with follow up with cardiology for a catheter ablation.  The Veteran testified that the private hospital contacted VA about the ablation and was told not to do it.  VA later performed that surgery.  The Veteran indicated that he was discharged from the private facility on a Saturday.  He said that he was told to notify VA right away and stated that he did notify VA on the next business day.  He indicated that he also provided the private records to his VA physician at the Jacksonville Clinic.  The Veteran indicated that the paperwork was furnished to VA within 90 days and submitted electronic records which showed that the paperwork was received from the Health Administration Center (HAC) on April 13, 2013, which was the 91st day after the private medical services were completed.  However, the Veteran indicated that the claim paperwork had been at the HAC prior to the 91st day; that is, it was not transferred the exact day of receipt thereof.

The Board notes that pursuant to the Veterans Millennium Health Care and Benefits Act (Millennium Bill), VA denied payment for the medical services because (1) the request for payment was not timely as it was later than 90 days after the treatment; and (2) the Veteran had other health care coverage. 

The Board has reviewed the record and the Veteran's testimony and finds that information credible regarding when the claim was submitted.  It is reasonable to find that since the HAC received the claim on the 91st day internally from VA, that VA had the claim within 90 days.  Thus, the request for payment was timely made. 

In addition, the Veteran's claim was denied because he has Medicare Part A coverage.  

The Veterans Millennium Health Care and Benefits Act was enacted on November 30, 1999, and took effect 180 days after the date of enactment, i.e., on May 29, 2000.  See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA interim final rule implementing the new statute provides that its effective date is May 29, 2000, and that VA would make retroactive payments or reimbursements for qualifying emergency care furnished on or after that date.  See 66 Fed. Reg. 36,467 (2001).  In this case, the service rendered occurred after the effective date of the Millennium Bill Act.

In this regard, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-100 8.  To be eligible for payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities, the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided. 

See 38 C.F.R. § 17.1002. 

This regulation was revised, effective January 20, 2012, to remove the requirement of 38 C.F.R. § 17.1002(d).  See 76 Fed. Reg. 79,067 - 79,072 (Dec. 21, 2011). Moreover, there was substantial revision to 38 C.F.R.§ 17.1005 which redefined the time period under which a medical "emergency" warranting reimbursement would end, as well as those limited circumstances under which non-emergent treatment would still be retroactively authorized (i.e., where documented that VA treatment was not otherwise possible).

The Veteran seeks payment or reimbursement for emergency services rendered for a nonservice-connected condition in a non-VA facility, specifically, for emergency services provided by St. Vincent's Medical Center Riverside from January 10, 2013 to January 12, 2013, under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002. 

The RO denied this claim on the basis that the Veteran was not financially liable to the provider of emergency treatment for that treatment because the Veteran had coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment, per subsection (g).

The term "health-plan contract" includes an insurance program described in section 1811 of the Social Security Act (42 U.S.C.A. § 1395(c)) or established by section 1831 of that Act (42 U.S.C.A. § 1395(j)). 38 U.S.C.A. § 1725(f)(2)(B); 38 C.F.R. § 17.1001(a)(2).  42 U.S.C.A. § 1395c refers to Medicare Part A and 42 U.S.C.A. § 1395j refers to Medicare Part B.  

In other words, the law and regulations specifically exclude payment under the Millennium Act if an appellant has coverage under either Medicare Part A or Medicate Part B.  In this case, as noted, the record shows and the Veteran acknowledges that he has Medicare Part A.  

With respect to this issue, 38 U.S.C.A. § 1725 was amended in February 2010.  See Pub. L. No. 111-137, § 1(a), (b), 123 Stat 3495] (2010).  However, the change in law was meant to address certain circumstances where a veteran had third-party insurance that would pay a portion of the costs associated with emergency treatment in a private facility but the Veteran would be responsible for the remainder of the costs.  An example provided in the House report described where a veteran had minimal health insurance coverage through a state-mandated automobile insurance policy.  Prior to the change in the law, the minimal coverage would prohibit VA from covering any part of the expense.  See House Report 111-55, March 26, 2009.  The change in the law removed 38 U.S.C.A. § 1725(f)(2)(E) which included automobile insurance carriers in the definition of a health-plan contract.  The amendments did not affect the previously established prohibition against VA paying or reimbursing for emergency medical treatment where the Veteran had a health-plan contract in place as described above.

The provisions of 38 C.F.R. § 17.1002 provide that all of the listed conditions must be met in order to establish eligibility for payment or reimbursement of unauthorized medical expenses.  Included in the list of conditions is the requirement that the claimant have no coverage under a health-plan contract for payment, in whole or in part, for the emergency treatment.  38 C.F.R. § 17.1002(f). Effective May 21, 2012, VA published a final rule in the Federal Register amending 38 C.F.R. § 17.1002 to conform to the 2010 statutory changes.  See 77 Fed. Reg. 23,615 (April 20, 2012).  In the Supplementary Information section, VA specifically addressed a commenter's suggestion that VA remove the term "or in part" from current § 17.1002(f).  VA noted that the 2010 statutory changes removed the term "or in part" from 38 U.S.C.A. § 1725(b)(3)(C) (pertaining to contractual or legal recourse against a third party and that section 1725(b)(3)(B) (pertaining to a health-plan contract) had no such revisions. VA stated, "[i]n other words, section 1725(b)(3)(B) requires that the veteran have 'no entitlement to care or services under a health-plan contract,' which means that any entitlement, even a partial one, bars eligibility under section 1725(b).  The current language of  17.1002(f) clarifies the language of section 1725(b)(3)(B) by reiterating the Veteran's liability for emergency treatment if such Veteran has no health-plan contract "in whole or in part."

As the Veteran had coverage under a "health-plan contract," Medicare Part A, he is not entitled to coverage under the provisions of 38 U.S.C.A. § 1725 and its corresponding regulations.

As the Board finds that the Veteran does not meet one of the criterion of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002,  reimbursement for any amount is prohibited, and the Board need not discuss further whether the Veteran meets any of the other criteria as the failure to meet one of them precludes payment.  Accordingly, the claim must be denied.



ORDER

Entitlement to payment or reimbursement for medical services provided by St. Vincent's Medical Center Riverside from January 10, 2013 to January 12, 2013 is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


